NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JOE McCRAY, DOC #766531,                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D18-2316
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Howard L. Dimmig, II, Public Defender,
and Steven G. Mason, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Lindsay D. Turner,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and SALARIO and ROTHSTEIN-YOUAKIM, JJ., Concur.